Citation Nr: 0831981	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In October 2007, the Board received an additional statement 
and newspaper article from the appellant.  The statement and 
article essentially reiterated contentions of the appellant 
previously considered by the RO.  Therefore, the Board finds 
it unnecessary to solicit a waiver of her right to have the 
new evidence initially reviewed by the RO or to remand the 
new evidence to the RO for an initial review.  38 C.F.R. § 
20.1304(c) (2007).    


FINDINGS OF FACT

1.  The veteran did not participate in a radiation-risk 
activity, and he is not shown to have otherwise been exposed 
to ionizing radiation in service.

2.  The acute myelogenous leukemia that caused the veteran's 
death was not present in service or within one year of the 
veteran's discharge from service and is not shown to 
otherwise be etiologically related to service.






CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particular notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a section 5103(a)-compliant notice.

In this case, in March 2005, June 2005, and September 2005 
letters, issued prior to the decision on appeal, and in a 
July 2007 letter, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for service connection for the cause of 
the veteran's death based on exposure to ionizing radiation, 
as well as what information and evidence must be submitted by 
the appellant and the types of evidence that will be obtained 
by VA.  The appellant was advised how effective dates are 
assigned, and the type evidence which impacts that 
determination in January 2007.  The case was last readjucated 
in May 2007.    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment and personnel records, private 
treatment records, information from the Defense Threat 
Reduction Agency, and lay statements.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, submitting medical release 
forms as well as providing lay statements.  Thus, she has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
appellant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312 (2007).

In order to establish service connection for the cause of the 
veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and leukemia becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(d) (2007).

Occupation of Hiroshima or Nagasaki, Japan, by United States 
forces means official military duties within 10 miles of the 
city limits of either city which were required to perform or 
support military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 
3.309(d)(3)(vi)(2007).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" include 
leukemia (other than chronic lymphocytic leukemia).  38 
C.F.R. § 3.309(d)(2) (2007).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2007).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994), rev'd 
in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

The Certificate of Death shows that the veteran died in June 
1993.  The immediate cause of the veteran's death was 
certified as acute leukemia.  No other condition was 
indicated as an immediate or contributory cause of death.  At 
the time of the veteran's death, service connection was not 
in effect for any disability.

Records from Valley Hospital show the veteran was diagnosed 
with acute myelogenous leukemia in May 1993.  A discharge 
summary noted that the veteran's death was due to "acute 
respiratory failure, renal failure, reversible, probably 
acute tubular necrosis, respiratory arrest, emphysema, acute 
myelogenous leukemia, [and] lung cancer."  

The appellant does not contend, nor do the service treatment 
records or post-service medical records show that the veteran 
had acute myelogenous leukemia in service or within one year 
of his discharge from service.  Rather, it is her essential 
contention that the veteran's acute myelogenous leukemia was 
caused by his exposure to ionizing radiation while ashore 
Nagasaki, Japan.  In this regard, in several statements, she 
maintained that the veteran spent several of his leaves at 
"ground zero during the period the area was radioactive" at 
Nagasaki, Japan.  She submitted a photograph she claimed the 
veteran took while at Nagasaki, Japan.  In a July 2005 
statement from the veteran's son, he maintained that the 
veteran told him that he had occasion to go ashore "an 
island or area that had previously been used for Nuclear 
testing" to photograph sites for three or four hours at a 
time.  In a February 2007 statement, the veteran's daughter 
indicated the veteran reported that he spent time in 
Nagasaki, and he affirmed his recollection that there was no 
vegetation, which she presumed was from the fall-out from the 
atom bomb.  In October 2007, the appellant submitted a 
newspaper article noting that a prominent medical physicist 
had died and was known for his opinion that the risk from low 
doses of radiation was 20 times higher than stated by the 
government.  The physicist believed that there was no safe 
level of exposure to ionizing radiation.   

In a July 2006 letter from the Defense Threat Reduction 
Agency, official P.B. noted that the veteran's service record 
indicated that he served aboard the U.S.S. Philippine Sea 
from August 4, 1949 to August 22, 1952.  P.B. reported that 
during this period, the United States conducted the following 
operations:  Operation RANGER at the Nevada Test Site (NTS) 
from January 27 to February 6, 1951; 
Operation GREENHOUSE at the Pacific Proving Ground (PPG) from 
April 8 to June 20, 1951; Operation BUSTER-JANGLE at the NTS 
from October 22 to December 20, 1951; and Operation TUMBLER-
SNAPPER at the NTS from April 1 to June 20, 1952.  

P.B. reported that deck logs indicated that the U.S.S. 
Philippine Sea was located in Sasebo, Japan, during Operation 
RANGER, and was moored at San Diego, California, during 
Operation BUSTER-JANGLE.  The ship was located in Yokosuka, 
Japan, at the commencement of Operation GREENHOUSE.  On June 
2, 1951, the U.S.S. Philippine Sea departed Yokosuka for San 
Francisco, California.  The ship arrived at San Francisco on 
June 9, 1951.  The ship did not visit the PPG during its 
service in the Far East or during the transit to the United 
States.  The U.S.S. Philippine Sea was operating in the 
western Pacific area (vicinity of Korea) during Operation 
TUMBLER-SNAPPER.  P.B. maintained that there was no 
indication in available records that the ship as a unit, or 
the veteran as an individual, participated in U.S. 
atmospheric nuclear testing.  

Thus, the veteran's service aboard the U.S.S. Philippine Sea 
does not qualify as a radiation-risk activity, and the record 
does not otherwise show that he participated in a radiation- 
risk activity.  Accordingly, presumptive service connection 
for acute myelogenous leukemia on the basis of participation 
in a radiation-risk activity is not in order.

The Board observes that the veteran's service treatment 
records and personnel records are absent evidence that 
suggests that he was exposed to radiation.  In the July 2006 
letter from the Defense Threat Reduction Agency, the official 
P.B. added that a careful search of available dosimetry data 
revealed no record of radiation exposure for the veteran.  
The Board acknowledges the appellant's contention that the 
veteran was exposed to radiation while ashore in Nagasaki, 
but as discussed above, the U.S.S. Philippine Sea was not at 
Hiroshima or Nagasaki, Japan, during the requisite period or 
at any time thereafter.  Personnel records do reflect the 
veteran took leave, but the U.S.S. Philippine Sea was not 
moored at Hiroshima or Nagasaki, Japan.  Service treatment 
records only contain a May 1952 record that essentially shows 
the veteran reported that he went ashore in Yokosuka, Japan, 
which only reaffirms information provided by the Defense 
Threat Reduction Agency.  Thus, there is no competent 
evidence of record indicating that the veteran was exposed to 
ionizing radiation in service.  Accordingly, further 
development or consideration of the claim under 38 C.F.R. § 
3.311 is not required, and service connection for the cause 
of the veteran's death on an exposure to radiation basis is 
unwarranted.

With respect to whether service connection is otherwise 
warranted, the Board notes that there is no medical opinion 
or other competent evidence that purports to relate the cause 
of the veteran's death to his military service.  The Board 
has considered the appellant's statements and recognizes her 
obvious belief in the merits of her claim, but where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the appellant is not a 
medical expert, her assertion that a relationship exists 
between the veteran's cause of death and an incident of his 
military service cannot constitute competent evidence of such 
a relationship.  Accordingly, service connection for the 
cause of the veteran's death is not warranted.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of death of the veteran is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


